DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
Information Disclosure Statement
The information disclosure statement filed 5/31/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Foreign Ref. #1 was not provided. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Response to Arguments
The 35 U.S.C. 112(d) rejection is withdrawn in view of Applicant’s amendments.
Applicant's arguments filed 5/13/2022 with respect to the 35 U.S.C. 103 rejection over Eibl (US 2017/0066090) have been fully considered but they are not persuasive. Applicant makes the following arguments:
A) Eibl does not provide sufficient guidance to pick and choose among the various ranges to arrive at the claimed composition. This argument is not persuasive. The fact that the prior art teaches overlapping ranges establishes a prima facie case of obviousness. See MPEP 2144.05 I. Furthermore, that Eibl teaches preferred amounts of Ni that do not overlap the claimed range is immaterial. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See MPEP 2123.
B) The claimed Ni range is critical with respect to abrasion wear resistance, hardness, and crack formation. This argument is not persuasive and is not supported by the evidence. Eibl teaches a hardness of at least 60 HRC (¶ 23), which overlaps the claimed range. Eibl also teaches an abrasion resistance of at most 0.16 g according to ASTM G65 procedure A (¶ 23). Approximating the alloy to have a density comparable to that of iron, 0.16 g is equivalent to 20.3 mm3, which also overlaps the claimed range. Accordingly, the abrasion resistance and hardness in the prior art alloy is comparable to that of the claimed alloy. With respect to crack formation, Applicant’s data (e.g., Table 1 and Fig. 1) is not commensurate in scope with the claimed invention. The data present does not demonstrate the criticality of the claimed ranges by showing that the claimed endpoints of the ranges are the limits of the critical range. See MPEP 716.02(d). For example, it is unknown what are the crack formation properties of alloys having a Ni content of 3.8%, 6.1%, or 6.2% (Fig. 1 does not show examples above 5% Ni). In addition, Fig. 1 appears to show that the particular crack formation properties Applicant asserts to be surprising are not demonstrated over the entire claimed range: 0.2wt% Si fails to show the same crack resistance properties, yet 0.2wt% Si lies within the composition of the claims. Applicant therefore has not established that the allegedly unexpected properties achieved by the claimed Ni content are applicable over the entire claimed range. See MPEP 716.02(d). The rejection is therefore maintained.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 7-21 are rejected under 35 U.S.C. 103 as being unpatentable over Eibl (US 2017/0066090).
Regarding claims 1-4, Eibl teaches a wear resistant Fe-based alloy (¶¶ 96-104) which can be a powder (¶ 126). The composition of this alloy, as compared to the claimed alloy, is as follows:

Claims 1-4
Eibl, ¶¶ 96-104
B
1.6%-2.4% (claim 3: 1.8%-2.3%)
About 1.6%-2.2%
C
1.7%-3.0%
About 2.0-2.8%
Ni
3.9%-6.1% (claim 4: 4.2%-6.1%)
About 0%-4%
Mn
<0.8%
About 0%-4%
Mo
16.0%-19.5%
About 12.5%-19.5%
Si
0.2%-3.0% (claim 2: 0.3%-2.0%)
About 0-3%
V
10.8%-13.2%
About 8.0%-14.0%
Fe
Balance
Balance


The alloy disclosed by Eibl therefore overlaps with the claimed alloy, creating a prima facie case of obviousness, or is so close to the claimed endpoints of the alloy that one of ordinary skill in the art would consider any differences to be obvious. See MPEP 2144.05 I.
Regarding claim 5, it would have been obvious at the effective time of filing for one of ordinary skill in the art to reduce the total amount of impurities to as close to 0% as possible, seeing as they are impurities and therefore not desired in the alloy.
Regarding claim 7, Eibl teaches the powder may have a size distribution of 53-180 µm (¶ 196), which is expected to overlap with the claimed size distribution range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 8, the composition recited is identical to that of claim 1, addressed above. Eibl teaches a coated substrate wherein the powder composition forms the coating (¶ 126).
Regarding claim 9, Eibl teaches the coating is formed via PTA or laser cladding (¶ 126).
Regarding claim 10, since the claimed composition is substantially similar to the prior art composition and formed via a similar process (see ¶ 126), one of ordinary skill in the art would expect substantially similar properties absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 11, Eibl teaches the deposited material has a hardness of at least 60 HRC (¶ 23).
Regarding claim 12, Eibl teaches the deposited material has a mass loss of at most 0.16 g according to ASTM G65 procedure A (¶ 23). This is given in different units than that claimed; however, since the claimed composition is substantially similar to the prior art composition, one of ordinary skill in the art would expect substantially similar properties absent objective evidence to the contrary. See MPEP 2112.
Regarding claims 13-14, since the claimed composition is substantially similar to the prior art composition, one of ordinary skill in the art would expect substantially similar properties and microstructure absent objective evidence to the contrary. See MPEP 2112.
Regarding claims 15-16, the composition recited is identical to that of claim 1, which is addressed above. Eibl teaches forming a coated substrate using the powder composition to form the coating (¶ 126), and the coating is formed via PTA or laser cladding (¶ 126).
Regarding claims 17-21, Eibl teaches a Fe-based alloy powder comprising about 0-3% Si and about 0-4% Ni (¶ 96-104). These ranges overlap the claimed ranges, creating a prima facie case of obviousness, or are so close to the claimed endpoints of the alloy that one of ordinary skill in the art would consider any differences to be obvious. See MPEP 2144.05 I.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784